AMENDMENT NO. 1
TO
SECURITY AGREEMENT
 
This Amendment No. 1 to Security Agreement (the “Amendment”) is made effective
as of October 18, 2006 (the “Amendment Date”) and is entered into by and between
Ronco Corporation, a Delaware corporation (the “Borrower”), and Sanders Morris
Harris Inc., a Texas corporation, individually and as agent for the Lenders (the
“Secured Party”).
 
Capitalized terms used in this Amendment that are not otherwise defined herein
shall have the meanings set forth in the Security Agreement dated June 9, 2006
between the Borrower and the Secured Party (the “Agreement”).
 
Whereas, the Borrower and the Secured Party are parties to the Agreement;
 
Whereas, the Borrower intends to enter into a senior credit agreement (the
“Laurus Loan”) with Laurus Master Fund, Ltd (“Laurus”);
 
Whereas, a condition to closing on the Laurus Loan is that the Secured Party and
Laurus enter into an intercreditor and subordination agreement pursuant to which
the Secured Party shall subordinate its interest in the Collateral to Laurus;
 
Whereas, certain provisions of the Agreement require amendment to facilitate the
Laurus Loan; and
 
Whereas, the Agreement may be amended by the Secured Party and the Borrower.
 
Now, Therefore, in consideration of the mutual covenants and obligations set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Borrower and the Secured Party
hereby agree as follows:
 

1.            
Amendment of the Agreement.

 
The parties hereby agree to amend the terms of the Agreement as of the Amendment
Date as provided below.
 
1.1  Amendment of Section 1(e). Section 1(e) is hereby amended and restated in
its entirety to read as follows:
 
“(e) The term “Loan Documents” means this Agreement, the Letter Loan Agreement
dated as of the date hereof (the “Loan Agreement”), among the Borrower and the
Lenders and the Note.”
 
1.2  Amendment of Section 4(a). Section 4(a) is hereby amended and restated in
its entirety to read as follows:
 
 
 

--------------------------------------------------------------------------------

 
“(a) Ownership and Liens. Other than the assignment of the Collateral to Laurus
Master Fund, Ltd. (the “New Insurance Assignment”) as collateral pursuant to
terms of the loan (the “Laurus Loan”) made by Laurus Master Fund, Ltd. to
Debtor, Debtor will maintain good and marketable title to all Collateral free
and clear of all Liens, except for Liens held by, as applicable, the Secured
Party, Wells Fargo Bank, National Association, Prestige Capital Corporation,
Laurus Master Fund, Ltd., Crossroads Financial, LLC and the Permitted Liens.
Debtor will cause any financing statement or other security instrument with
respect to the Collateral, other than those held by Laurus Master Fund, Ltd.,
Wells Fargo Bank, National Association, Crossroads Financial, LLC and Prestige
Capital Corporation, to be terminated, except as may exist or as may have been
filed in favor of Secured Party. Debtor will defend at its reasonable expense
Secured Party’s right, title and security interest in and to the Collateral
against the claims of any third party other than Wells Fargo Bank, National
Association, Laurus Master Fund, Ltd., Crossroads Financial, LLC and Prestige
Capital Corporation.”
 
1.3 Amendment of Section 4(b). Section 4(b) is hereby amended and restated in
its entirety to read as follows:
 
“(b) Further Assurances. Debtor will from time to time at its expense promptly
execute and deliver all further instruments and documents and take all further
action that Secured Party may reasonably request in order (i) to perfect and
protect the security interest created or purported to be created hereby and the
priority of such security interest, (ii) to enable Secured Party to exercise and
enforce its rights and remedies hereunder in respect of the Collateral, and
(iii) to otherwise effect the purposes of this Agreement, including without
limitation executing and filing such financing or continuation statements, or
amendments thereto.”
 
1.4 Amendment of Section 5(a). Section 5(a) is hereby amended and restated in
its entirety to read as follows:
 
“(a) Transfer or Encumbrance. Debtor will not other than pursuant to the New
Insurance Assignment and subject to the rights of Wells Fargo Bank, National
Association, Laurus Master Fund, Ltd., Prestige Capital Corporation, Crossroads
Financial, LLC and the holders of Permitted Liens, (i) sell, assign (by
operation of law or otherwise), transfer, exchange, lease or otherwise dispose
of any of the Collateral, (ii) grant a lien or security interest in or execute,
file or record any financing statement or other security instrument with respect
to the Collateral to any party other than Secured Party, or (iii) deliver actual
or constructive possession of any of the Collateral to any party other than
Secured Party.”
 
1.5 Amendment of Section 5(b). Section 5(b) is hereby amended and restated in
its entirety to read as follows:
 
“(b) Impairment of Security Interest. Other than as contemplated by the terms of
the Laurus Loan, Debtor will not take or fail to take any action which would in
any manner impair the value or enforceability of Secured Party’s security
interest in any Collateral.”
 
 
2

--------------------------------------------------------------------------------

 
1.6 Amendment of Section 6(d). Section 6(d) is hereby amended and restated in
its entirety to read as follows:
 
“(d) Debtor’s Receipt of Proceeds. Subject to the rights of Wells Fargo Bank,
National Association, Laurus Master Fund, Ltd., Crossroads Financial, LLC,
Prestige Capital Corporation and the holders of Permitted Liens, all amounts and
proceeds (including instruments and writings) received by Debtor in respect of
the Collateral shall be received in trust for the benefit of Secured Party
hereunder and, upon request of Secured Party, shall be segregated from other
property of Debtor and shall be forthwith delivered to Secured Party in the same
form as so received (with any necessary endorsement) and applied to the
Indebtedness in such manner as Secured Party deems appropriate in its sole
discretion. Notwithstanding the foregoing, all amounts and proceeds in respect
of the Collateral received by Secured Party in excess of the Indebtedness shall
be promptly paid to Debtor.”
 
1.7 Amendment of Section 7(c). Section 7(c) is hereby amended and restated in
its entirety to read as follows:
 
“(c) Abandonment. Debtor abandons the Collateral or any portion thereof;
provided, however, that an assignment of the Collateral to Laurus Master Fund,
Ltd. pursuant to the New Insurance Assignment shall not constitute an
abandonment of the Collateral.”


1.8 Amendment of Section 8(a). Section 8(a) is hereby amended and restated in
its entirety to read as follows:
 
“(a) Remedies. Subject to the New Insurance Assignment and the rights of Laurus
Master Fund, Ltd., Secured Party may from time to time at its discretion,
without limitation and without notice except as expressly provided in any of the
Loan Documents:”


2.            Miscellaneous.
 
2.1 Waiver. The Secured Party hereby waives any Event of Default under the
Agreement occurring immediately prior to the Amendment Date.
 
2.2 No Other Changes. All terms of the Agreement (including, without limitation,
the provisions of the Agreement which apply following termination of the
Agreement) shall remain in full force and effect as amended hereby.
 
2.3 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND APPLICABLE FEDERAL LAWS,
EXCEPT TO THE EXTENT PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION
OF THE SECURITY INTEREST GRANTED UNDER THE SECURITY AGREEMENT, IN RESPECT OF ANY
PARTICULAR COLLATERAL, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF TEXAS.
 
 
3

--------------------------------------------------------------------------------

 
 
2.4 Invalid Provisions. If any provision of this Amendment are held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Amendment, such provision shall be fully severable and this
Amendment shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Amendment, and the
remaining provisions of this Amendment shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Amendment.
 
2.5 Counterparts. This Amendment may be executed in any number of counterparts
and signatures may be delivered by facsimile, each of which shall be deemed an
original, but both of which together shall constitute one and the same
instrument.
 
 
 
[Signature Page Follows]
 


 


 
4

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have caused this Amendment No. 1 to Security
Agreement to be executed by their respective authorized officers.
 


 
COMPANY:
 
RONCO CORPORATION




By: /s/ Paul Kabashima                                              
Name: Paul Kabashima
Title: Interim President and Chief Executive Officer










SECURED PARTY:
 
SANDERS MORRIS HARRIS, INC.
 
By: /s/Ben T. Morris                                                 




Name: ________________________________




Title: _________________________________


 
 


[Signature Page to Amendment No. 1 to Security Agreement]
